DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “evaluation unit” in claim 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kleman (RU 2678933 C2) (hereinafter Kleman) in view of Hammer et al (WO 2006076997 A1) (hereinafter Hammer) 
Regarding Claim 11, Kleman teaches
A method for detecting a faulty state of a frequency modulated continuous wave (FMCW)-based fill level measuring device serving for measuring a fill level of a fill substance located in a container (Claim 9: A method for conducting self-diagnosis in a FMCW radar level meter; Last sentence of page 10 and extending to page 11: The self diagnosis unit 35 will be able to determine that some component of the microwave circuitry is faulty), the method comprising:
transmitting an FMCW radar signal (Claim 9: Generated a transmitted electromagnetic signal);
receiving a response signal (Claim 9: The echo signal is understood to have been received);
creating a measurement signal based at least on the response signal (Claim 9: Mixing the echo signal and the transmitted signal to obtain a signal at an intermediate frequency);
Kleman fails to teach
correlating the measurement signal with a reference signal;
ascertaining a correlation coefficient using the correlation of the measurement signal with the reference signal; and
detecting the faulty state when the correlation coefficient subceeds a predefined minimum value
Hammer, from the same field of endeavor, discloses
correlating the measurement signal with a reference signal (Page 4, First paragraph: Correlation between the current measured value curve and the empty curve can be used; Figs 1b,c: The curves are signals; Page 2, Second to last paragraph: The current measured value curve corresponds to the echo signal and therefor corresponds to the measurement signal; The empty curve corresponds to the reference signal;)
ascertaining a correlation coefficient using the correlation of the measurement signal with the reference signal (Abstract: The determined expected value corresponds to the ascertained correlation coefficient; Page 4, First paragraph: Correlation between the current measured value curve and the empty curve can be used; Figs 1b,c: The curves are signals; Page 2, Second to last paragraph: The current measured value curve corresponds to the echo signal and therefor corresponds to the measurement signal; The empty curve corresponds to the reference signal; The examiner notes that there is inconsistent use for the concept that represents the term “empty curve”; Page 2, Last Paragraph: For clarification, the empty curve represents the signal corresponding to an empty container and is also termed the desired measured value curve); and
detecting the faulty state when the correlation coefficient subceeds a predefined minimum value (Claim 1: An error condition is diagnosed if the determined expectation value falls short of the critical value for the quality)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kleman with Hammer such as to include correlating the measurement signal with a reference signal; ascertaining a correlation coefficient using the correlation of the measurement signal with the reference signal; and detecting the faulty state when the correlation coefficient subceeds a predefined minimum value in order to ascertain the functionality or operability of the fill level measuring device.
Regarding Claim 13, Kleman in view of Hammer teaches the limitations of Claim 11.
Kleman fails to teach
wherein the reference signal is based on a theoretically derived, ideal echo curve
Hammer, from the same field of endeavor, discloses
wherein the reference signal is based on a theoretically derived, ideal echo curve (Page 2, Last Paragraph: The empty curve represents the signal corresponding to an empty container and is also termed the desired measured value curve; Figs 1b,c: The curves are signals; Thus, the empty curve which is also termed the desired measured value curve corresponds to the ideal echo curve and, therefor, forms the basis for the reference signal).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kleman with Hammer such that the reference signal is based on a theoretically derived, ideal echo curve in order to ascertain the functionality or operability of the fill level measuring device.
Regarding Claim 14, Kleman in view of Hammer teaches the limitations of claim 11.
Kleman fails to teach
wherein the reference signal is based on a reference measurement performed by the fill level measuring device in the presence of previously known, reference measurement conditions.
Hammer, from the same field of endeavor, discloses
wherein the reference signal is based on a reference measurement performed by the fill level measuring device in the presence of previously known, reference measurement conditions (Page 2, Last Paragraph: The empty curve represents the signal corresponding to an empty container and is also termed the desired measured value curve; Figs 1b,c: The curves are signals; Thus, the empty curve which is also termed the desired measured value curve is based on a reference measurement performed by the fill level measuring device in the presence of previously known reference measurement conditions; An empty container corresponds to the previously known reference measurement conditions).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kleman with Hammer such that the reference signal is based on a reference measurement performed by the fill level measuring device in the presence of previously known, reference measurement conditions in order to ascertain the functionality or operability of the fill level measuring device.
Regarding Claim 15, Kleman in view of Hammer teaches the limitations of claim 14.
Kleman fails to teach
wherein the reference measurement conditions are for subceeding of a minimum fill level.
Hammer, from the same field of endeavor, discloses
wherein the reference measurement conditions are for subceeding of a minimum fill level (Claim 3: Wherein the predetermined level is below the current fill level).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kleman with Hammer such that the reference measurement conditions are for subceeding of a minimum fill level in order to ascertain the functionality or operability of the fill level measuring device.
Regarding Claim 16, Kleman in view of Hammer teaches the limitations of claim 11.
Kleman fails to teach
creating a time-dependent function of the correlation coefficient based on the correlation coefficient and a change of the correlation coefficient during ongoing fill level measurements; and 
when the correlation coefficient has not subceeded the predefined minimum value, calculating a remaining operating time, until the minimum value is subceeded based on the time- dependent function of the correlation coefficient.
Hammer, from the same field of endeavor, discloses
creating a time-dependent function of the correlation coefficient based on the correlation coefficient (Abstract: The determined expected value corresponds to the correlation coefficient; Page 3, Fifth Paragraph: The expected value is determined at different times, thus the expected value is a function of time) and a change of the correlation coefficient during ongoing fill level measurements (Page 3, Fifth Paragraph: The expected value can change over time); and 
when the correlation coefficient has not subceeded the predefined minimum value, calculating a remaining operating time, until the minimum value is subceeded based on the time- dependent function of the correlation coefficient (Page 3, Fifth Paragraph: A change of the determined expected values lets the conclusion on an imminent malfunction of the level measuring device recognize early. Based on the rate of change, a prediction can be made as to when the impending malfunction leads to the level measuring device being no longer usable for its intended use; Abstract: A faulty state is diagnosed if the expected value falls below the critical value; Thus, when the expected value has not fallen below the critical value, a prediction is made as to when the expected value will fall below the critical value).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kleman with Hammer such as to include creating a time-dependent function of the correlation coefficient based on the correlation coefficient and a change of the correlation coefficient during ongoing fill level measurements; and when the correlation coefficient has not subceeded the predefined minimum value, calculating a remaining operating time, until the minimum value is subceeded based on the time- dependent function of the correlation coefficient in order to ascertain the functionality or operability of the fill level measuring device.
Claim 12 is rejected under 35 U.S.C 103 as being unpatentable over Kleman in view of Hammer, as applied to claim 11 above, and further in view of Khablov (RU 2650611 C1) (hereinafter Khablov).
Regarding Claim 12, Kleman in view of Khablov teaches the limitations of claim 11.
Kleman in view of Hammer fails to teach
wherein the correlation coefficient, K, is calculated by using a correlation according to the formula

    PNG
    media_image1.png
    75
    211
    media_image1.png
    Greyscale

wherein                         
                            
                                
                                    A
                                
                                
                                    I
                                    F
                                    ,
                                    i
                                
                            
                        
                     is an amplitude of the measurement signal,                         
                            
                                
                                    A
                                
                                
                                    r
                                    e
                                    f
                                    ,
                                    i
                                
                            
                        
                     is an amplitude of the reference signal, n is a number of measured values per measuring/reference signal, and                         
                            φ
                        
                     is a phase shift between the measurement signal and the reference signal
Khablov, from the same field of endeavor, discloses
wherein the correlation coefficient is calculated by using a correlation according to the formula

    PNG
    media_image2.png
    47
    205
    media_image2.png
    Greyscale

(Page 3, Fourth paragraph from bottom: The cross correlation coefficient is calculated according to the above illustrated formula; The calculation involves summing over the product of two signals to yield a scaled measure of how well two signals correlate with one another)
wherein                         
                            
                                
                                    A
                                
                                
                                    I
                                    F
                                    ,
                                    i
                                
                            
                        
                     is an amplitude of the measurement signal,                         
                            
                                
                                    A
                                
                                
                                    r
                                    e
                                    f
                                    ,
                                    i
                                
                            
                        
                     is an amplitude of the reference signal, n is a number of measured values per measuring/reference signal, and                         
                            φ
                        
                     is a phase shift between the measurement signal and the reference signal (Page 3, Fig 2:                         
                            
                                
                                    S
                                
                                
                                    1
                                
                            
                            
                                
                                    n
                                
                            
                        
                     is an amplitude of the measurement signal,                         
                            
                                
                                    S
                                
                                
                                    2
                                
                            
                            (
                            n
                            +
                            j
                            )
                        
                     is an amplitude of the reference signal,                         
                            N
                        
                     is a number of measured values per measuring/reference signal, and                         
                            j
                        
                     is a discrete shift between the measurement signal and the reference signal)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kleman in view of Hammer with Khablov such that the correlation coefficient is calculated by using a correlation according to the formula 

    PNG
    media_image1.png
    75
    211
    media_image1.png
    Greyscale

wherein                         
                            
                                
                                    A
                                
                                
                                    I
                                    F
                                    ,
                                    i
                                
                            
                        
                     is an amplitude of the measurement signal,                         
                            
                                
                                    A
                                
                                
                                    r
                                    e
                                    f
                                    ,
                                    i
                                
                            
                        
                     is an amplitude of the reference signal, n is a number of measured values per measuring/reference signal, and                         
                            φ
                        
                     is a phase shift between the measurement signal and the reference signal which also calculates the sum of the product of two signals in order to yield a conceptually identical measure of how well the two signals correlate with one another
Claims 17 and 18 are rejected under 35 U.S.C 103 as being unpatentable over Kleman in view of Hammer, as applied to claim 16 above, and further in view of Tixier et al (US 20180149474 A1) (hereinafter Tixier)
Regarding Claim 17, Kleman in view of Hammer teaches the limitations of claim 16.
Kleman in view of Hammer fails to teach
wherein the time-dependent function of the correlation coefficient is created by means of a regression.
Tixier, from the same field of endeavor, further discloses
wherein the time-dependent function of the correlation coefficient is created by means of a regression (Par [0060]: A least squares regression is applied to the superimposed model).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kleman in view of Hammer with Tixier such that the time-dependent function of the correlation coefficient is created by means of a regression in order to ascertain the functionality or operability of the fill level measuring device.
Regarding Claim 18, Kleman in view of Hammer and Tixier teaches the limitations of claim 17.
Kleman in view of Hammer fails to teach
wherein, for performing the regression and/or for ascertaining a suitable regression type, the method of least squares is applied.
Tixier, from the same field of endeavor, discloses
wherein, for performing the regression and/or for ascertaining a suitable regression type, the method of least squares is applied (Par [0060]: A least squares regression is applied to the superimposed model).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kleman in view of Hammer with Tixier such that for performing the regression and/or for ascertaining a suitable regression type, the method of least squares is applied in order to ascertain the functionality or operability of the fill level measuring device.
Claims 19 and 20 are rejected under 35 U.S.C 103 as being unpatentable over Kleman in view of Hammer.
Regarding Claim 19, Kleman teaches 
A fill level measuring device (Claim 1: Radar FMCW meter level), comprising: 
a signal production circuit for producing a radar signal (Claim 1: The transceiver 10 generates and sends a transmitted electromagnetic signal); 
a transmitting antenna for transmitting the radar signal (Claim 1, Fig 1: Spreading device 3); 
a receiving antenna for receiving a response signal (Claim 1, Fig 1: Spreading device 3); 
a mixer for producing a measurement signal by mixing the radar signal with the response signal (Claim 1: Mixer 25 is configured to mix the echo signal with a portion of the transmitted electromagnetic signal); and 
an evaluating unit (Claim 1, Fig 1: Processor circuit 11) configured to: 
ascertain a fill level based on the measurement signal (Claim 1, Fig 1: The processor circuit 11 is configured to determine the distance to the indicated surface (7) using an echo signal […]), 
Kleman fails to teach
correlate the measurement signal with a reference signal;
ascertain a correlation coefficient using correlation of the measurement signal with a reference signal; and 
detect a faulty state when the correlation coefficient subceeds a predefined minimum value.
Hammer, from the same field of endeavor, discloses
correlate the measurement signal with a reference signal (Page 4, First paragraph: Correlation between the current measured value curve and the empty curve can be used; Figs 1b,c: The curves are signals; Page 2, Second to last paragraph: The current measured value curve corresponds to the echo signal and therefor corresponds to the measurement signal; The empty curve corresponds to the reference signal)
ascertain a correlation coefficient using correlation of the measurement signal with a reference signal (Abstract: The determined expected value corresponds to the ascertained correlation coefficient; Page 4, First paragraph: Correlation between the current measured value curve and the empty curve can be used; Figs 1b,c: The curves are signals; Page 2, Second to last paragraph: The current measured value curve corresponds to the echo signal and therefor corresponds to the measurement signal; The empty curve corresponds to the reference signal; The examiner notes that there is inconsistent use for the concept that represents the term “empty curve”; Page 2, Last Paragraph: For clarification, the empty curve represents the signal corresponding to an empty container and is also termed the desired measured value curve);
and detect a faulty state when the correlation coefficient subceeds a predefined minimum value (Claim 1: An error condition is diagnosed if the determined expectation value falls short of the critical value for the quality).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kleman with Hammer to include correlate the measurement signal with a reference signal; ascertain a correlation coefficient using correlation of the measurement signal with a reference signal; and detect a faulty state when the correlation coefficient subceeds a predefined minimum value in order to ascertain the functionality or operability of the fill level measuring device.
Regarding Claim 20, Kleman teaches
wherein the evaluating unit is further configured to ascertain the fill level by performing a Fourier transformation, including a fast Fourier transformation, of the measurement signal (Claim 1: The processor circuit 11 is connected to the filtering unit 26 and configured to process the filtered signal at an intermediate frequency; Page 7, Second Paragraph: The intermediate frequency signals are subjected to a fast fourier transformation)
Response to Arguments
Applicant's arguments filed 25 July 2022 have been fully considered but examiner kindly disagrees. On Page 8 of 9 of applicant’s arguments field on 25 July 2022, the applicant argues that the combination of Kleman and Hammer fails to teach: (1) correlates a measurement signal with a reference signal; (2) ascertains a correlation coefficient based on the correlation of the measurement signal with the reference signal; and (3) detects a faulty state when the correlation coefficient goes below a predefined minimum value. The examiner kindly disagrees and states that on page 4 in the first paragraph Hammer teaches a correlation between the current measured value curve and the empty curve. The examiner further notes that the purpose of the signal correlation/conditioning is to get rid of various signal artifacts such as spurious echo signals. It is from this correlated/conditioned signal that the expected value is derived from. That is, the expected value for the quality of the useful echo signal was derived from the correlation and is then used for the detection of a faulty state.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED C. PALMER whose telephone number is (571)272-2167. The examiner can normally be reached M-F 0830 - 1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272 - 2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JARED C. PALMER
Examiner
Art Unit 2861



/JARED C. PALMER/           Examiner, Art Unit 2861                                                                                                                                                                                         
/DAVID Z HUANG/            Primary Examiner, Art Unit 2861